Title: From George Washington to Clement Biddle, 14 March 1787
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon March 14th 1787

Your letters of the 20th and 27th Ulto are both before me. The Barley & other things by the Dolphin are arrived—and by the return of this Vessel I consign you, as per bill enclosed, 45

Barrls of Herrings, which you will be pleased to dispose of to the best advantage, and place the proceeds to my credit. It is hardly necessary to add that, the sooner these fish are disposed of the higher the sale of them probably will be, as the season for the new is near at hand. They are very good, I am told, having been lately examined.
As I beleive the half yearly interest of my Certificate is nearly due, and a small balance was in my favor previous to the purchasing the Articles by the Dolphin, I will wait for the Sale of the Fish to know how the Accts between us will then be. In the interim, please to send me one dozn of the best corn Scythes of a proper length, and strength at the heel, and in the backs, and the same number of the best Grass Scythes—two strong bramble Scythes, & two flax spinning wheels. The Dolphin returns to this Port in the course of next month, and will afford a good Conveyance. What does the best Hyson Tea, and dble refined Sugar sell at with you? And how are linnens now?—particularly those of the finer sort. With great esteem I am Dear Sir Yr very Hble Servt

Go: Washington


P.S. How does White & red Lead, ground in Oil sell? Are not these things often bought cheap at the public Vendues?


G. W——n.
